O’Connell, J.
(concurring.) I do not find the majority’s resolution of this case to be unreasonable, especially because defendant failed to follow all of the statutory requirements for proper cancellation of plaintiff’s insurance policy.1
I write separately to address my public policy concerns with the effect of MCL 500.3020(5); MSA 24.13020(5) under the facts of this case. Plaintiff concedes that the public policy behind the statutory notice requirements is to protect third parties from *443uninsured and financially irresponsible motorists. The instant case involves a claim for first-party, no-fault benefits (not third-party) by an individual who knowingly allowed her insurance to lapse and then knowingly operated the uninsured vehicle. Although public policy may be properly served in protecting third parties from financially irresponsible motorists such as plaintiff, I do not see how public policy is served by applying the statute to benefit plaintiff herself. It has long been the policy of this state that “literal constructions that produce unreasonable and unjust results that are inconsistent with the purpose of the act should be avoided.” Rowell v Security Steel Processing Co, 445 Mich 347, 354; 518 NW2d 409 (1994).
While I am troubled by both the public policy considerations in this case and plaintiff’s being able to evade the consequences of her wrongdoing (knowingly driving an uninsured motor vehicle), I do not find either issue to be dispositive of this case. The central task before this Court is to resolve the dilemma of which of the two wrongdoers should be held accountable for the transgressions of both. Unless the Legislature amends the notice provision in question to provide a better solution to this dilemma, I am resigned to accept that the majority opinion properly reflects the current state of the law.

 My reluctance to approve the majority’s well-reasoned opinion stems from the jury determination that plaintiff received actual notice that her insurance was canceled and from plaintiff’s admission that she knew that it was against the law to operate her motor vehicle without insurance. A long line of cases follows the reasoning in Jones v Shafer Iron Co, 96 Mich 98; 55 NW 684 (1893), in which the Supreme Court stated: “The question of notice or knowledge is one of fact for the jury. Actual knowledge, however acquired, dispenses with the necessity for notice.” Id. at 99. In the present case, plaintiff knew that it was against the law to operate her vehicle without insurance, and the jury determined that she had actual notice of the cancellation. Applying a commonsense approach, these facts should be dispositive of this case.